t c memo united_states tax_court steve m norton and khristine norton et al petitioners v commissioner of internal revenue respondent docket nos filed date william a cohan for petitioners stephen p baker for respondent ' cases of the following petitioners are consolidated herewith south denali lands trust docket no denali company trust docket no denali company trust docket no and steve m norton and khristine norton docket no -- - memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in additions to and penalties on petitioners’ federal income taxes additions to tax penalty petitioners year deficiency sec_6651 a sec_6662 a steve and dollar_figure dollar_figure dollar_figure khristine big_number big_number big_number norton big_number --q- big_number denali co big_number big_number trust big_number big_number big_number big_number --q- big_number south denali lands trust unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether income reported by the south denali lands trust and denali company trust is includable in the gross_income of mr and mrs norton whether mr and mrs norton are liable for additions to tax for failure_to_file a tax_return pursuant to sec_6651 whether mr and mrs norton are liable for accuracy-related_penalties pursuant to sec_6662 and whether mr and mrs norton are liable for penalties imposed under sec_6673 - - findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners steve m norton mr norton and khristine norton mrs norton husband and wife resided in palmer alaska at the time they filed their petitions petitioners south denali lands trust and denali company trust had mailing addresses in palmer alaska at the time of the filing of the petitions mr norton is a general contractor in the construction business he operated a sole_proprietorship under the name of steve norton enterprises sne in he moved to alaska from oregon in the early 1980s mr norton purchased residential real_estate in alaska for income and investment purposes due to a downturn in the state’s economy his rental units became vacant the value of his real_estate sharply decreased and mr norton could not find any contract work as a result almost all of the real_estate that mr norton owned was foreclosed upon and in mr and mrs norton filed a bankruptcy petition in mr norton went to a presentation at his church by lonnie crockett mr crockett concerning trust programs mr norton attempted to consult his attorney about the trust for convenience we use the terms trust and trustee the use of such terms is not intended to be conclusive as to characterization for tax purposes - programs but the attorney was not knowledgeable in that area mr norton instead reviewed mr crockett’s publications and consulted with his sister-in-law kim norton with regard to whether to purchase the trusts mr norton did not consult the internal_revenue_service irs as to the tax consequences of participating in the trusts mr norton purchased three trust programs from mr crockett for dollar_figure to dollar_figure each denali company trust south denali lands trust and finger lake holding trust mr norton also paid a yearly fee of dollar_figure to remain in mr crockett’s trust program for each of these three trusts mr crockett and ben owens mr owens were appointed cotrustees mr owens resides in palmer alaska mr norton initially met mr owens through his church in the late 1980s mr owens was an acquaintance of mr norton’s brother david norton mr norton and mr owens became better acquainted in when mr owens sought mr norton’s advice ona family matter and when mr owens joined amway after mr norton’s introduction mr norton appointed mr owens as a trustee due to his impeccable character his tendency to make conservative mr norton is the trustee of several other trusts including the buffalo contracting trust the clement’s family_trust the nicholas and lake family_trust and the north fork trust mr norton created another trust named the papa trust but did not carry out his intention to grant assets to the trust - - decisions and his experience in the construction business before accepting the position mr owens went to a presentation by mr crockett and read mr crockett’s publications mr owens accepted the position after reading a hold harmless clause which protects the trustee from the fraudulent behavior of others as trustee mr owens would frequently visit and call the offices of sne mr owens would provide advice to sne on how to diversify ie move from residential to commercial construction projects and how to seek payment and would be consulted if sne wanted to make a large decision ie involving more than dollar_figure large projects mr owens would confer with mr crockett monthly and would rely on mr crockett’s advice on the trusts because mr owens perceived mr crockett to be more educated on the application of the trusts for his services as trustee mr owens was paid dollar_figure each year per trust mr owens and mr crockett could be removed from their positions as trustees by david norton mr and mrs norton appointed david norton to be the protector of all three trusts as protector he could fire mr owens or mr crockett and appoint new trustees at his discretion david norton however would consult mr and mrs norton about replacing a trustee mr owens is employed fulltime as an estimator for commercial construction projects by architectural roofing and -- - siding on the side mr owens assists in the sale of metal roofing and siding for residential construction projects through northern enterprises and works miscellaneous construction-- related jobs 1ie building houses putting on roofs framing houses working on concrete projects mr owens would sell materials for northern enterprises to sne on some construction projects and receive a 5-percent commission on these sales northern enterprises is a_trust in which mr owens owns one share the beneficiary of the northern enterprises trust is the fall creek company trust in which mr owens’ children are the beneficiaries additionally when not acting as trustee mr owens would perform subcontract work for sne finger lake holding trust the finger lake holding trust owns the house in which mr norton and his family currently reside the trustees are mr owens and mr crockett the protector of the trust is david norton the beneficiaries of this trust are mr and mrs norton and their children south denali lands trust the south denali lands trust was formed in this trust owns one duplex that was formerly the residence of mr norton and mr and mrs norton sent dollar_figure to the fall creek company trust in order to purchase railroad bonds from world contractual services wcs in salt lake city mr owens was in charge of the norton purchase mr norton does not know what fall creek does except that mr owens is involved in its business - his family the duplex provides rental income the term of the trust is years the trustees are mr owens and mr crockett both trustees and the finger lake holding trust are signatories on the bank account for the trust the protector of the trust is david norton the beneficiary of this trust is the finger lake holding trust mr norton serves as general manager of the trust as manager mr norton would handle the daily activities of the trust mr norton’s responsibilities did not change with regard to these daily activities because of the south denali lands trust the south denali lands trust tax_return for was received by respondent on date the tax_return reported no taxable_income in the notice_of_deficiency to the south denali lands trust respondent disallowed a depreciation deduction in because it failed to establish the basis of the property claimed to have been used in the business thereby increasing the net rental income additionally respondent imposed an addition_to_tax under sec_6651 for failure_to_file and an accuracy-related_penalty under sec_6662 respondent received mr and mrs norton’s tax_return on date the tax_return did not report any rental income from the south denali lands trust in the notice_of_deficiency to mr and mrs norton respondent increased their income to account for the rental income from the south denali lands trust --- - respondent asserted that alternatively the trust arrangements are a sham and are disregarded for tax purposes the south denali lands trust is a grantor_trust whose income is taxable to mr and mrs norton and the assignment_of_income to the south denali lands trust is not recognized for tax purposes and is taxable to mr and mrs norton additionally respondent imposed an addition_to_tax under sec_6651 a for failure_to_file and an accuracy-related_penalty under sec_6662 a denali company trust the denali company trust was created in and is doing business as sne the denali company trust owns trucks equipment and tools these items were owned and used in the construction business by mr and mrs norton and then transferred to the denali company trust mr owens and mr crockett are the trustees and the signatories on the bank account david norton is the protector of the trust the beneficiaries are the crystal diversified trust and michael andré mr norton is the general manager mr norton’s day-to-day conduct of business has not changed due to the formation of the denali company trust except that the trust reguired mr owens’ permission on large projects the trustees approved a resolution that would allow mr norton the following duties as manager lend his name reputation goodwill and good credit standing licenses and authorizations etc to --- - the advancement of the business endeavors of denali co trust additional both as an individual anda manager steve m norton will work to secure credit for the business affairs of denali co trust to accommodate this from time to time assets may be transferred as an assignment only and not as ownership to steve m norton for the purpose of obtaining a credit line for construction materials purchases and other needs as approved by the board the money received for services by sne was deposited into the denali company trust the funds were then transferred from the denali company trust to sne’s business account so that mr norton could sign checks in order to pay bills and to purchase personal items the bookkeeping was maintained by mrs norton mr crockett recommended having crystal diversified a foreign_trust as a beneficiary of the denali company trust mr and mrs norton and mr owens do not know and have never talked to michael andré trustee of crystal diversified if not received directly crystal diversified would receive the funds from the denali company trust through the use of intermediaries unknown to mr and mrs norton crystal diversified would make foreign investments and distribute the investment to the finger lake holding trust at the expiration of the trust mr crockett and crystal diversified would take a percentage of the money invested for services performed under the conditions of the trust mr and mrs norton are not entitled to know where their money is invested and receive no regular statements of account throughout the term gifts may be -- - received from time-to-time but the trust does not allow mr and mrs norton and mr owens to have any control_over when their money would be returned during the term the trust provides no assurance as to when the money will be received except at the end of the term of the trust of years during the tax years at issue sne had gross_sales of over dollar_figure million each year sne did not report any amounts and no tax was paid on its profit because it was reported by the denali company trust on its return received on date the denali company trust reported an adjusted_gross_income of dollar_figure the same amount was deducted as an income distribution to crystal diversified therefore the denali company trust reported zero taxable_income in the notice_of_deficiency respondent disallowed certain business_expense deductions and the income distribution_deduction because the trust failed to substantiate the deductions additionally respondent imposed an addition_to_tax under sec_665l1 a for failure_to_file and an accuracy- related penalty under sec_6662 a promissory note was issued from the denali company trust to michael andré as trustee of crystal diversified for dollar_figure on date because denali company trust did not have cash in its account to pay the amount allegedly due to crystal diversified payments were made on this note starting on date when cash became available on their return received on date mr and mrs norton did not report any income from the denali company trust in the notice_of_deficiency in addition to the imposition of an addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 respondent increased their self-employment_income by the net business income of denali company trust respondent determined that alternatively the denali company trust is a sham with no economic_substance the denali company trust is a grantor_trust and mr and mrs norton’s attempted assignment_of_income to the denali company trust is not recognized for tax purposes on its return received on date denali company trust reported an adjusted_gross_income of dollar_figure it deducted the same amount of which dollar_figure was treated as an income distribution as a result it did not report any taxable_income in on its return denali company trust reported an adjusted_gross_income of dollar_figure it deducted the same amount of which dollar_figure was treated as an income distribution asa result it did not report any taxable_income in in the notice_of_deficiency for and respondent disallowed business_expense deductions for depreciation legal and professional fees and seminars because respondent -- determined that the denali company trust did not substantiate the amounts additionally respondent imposed an addition_to_tax under sec_6651 for failure_to_file in and accuracy-related_penalties under sec_6662 for and on their and tax returns received on date and date respectively mr and mrs norton did not report any of the income reported by the denali company trust in the notice_of_deficiency for and respondent increased their self-employment_income by the net business income of denali company trust respondent determined that alternatively the denali company trust is a sham with no economic_substance the denali company trust is a grantor_trust and mr and mrs norton’s attempted assignment_of_income to the denali company trust is not recognized for tax purposes respondent also imposed an addition_to_tax under sec_665l1 a for failure_to_file in and accuracy- related penalties under sec_6662 for and - - opinion rt is income reported by the south denali lands trust and denali company trust includable in the gross_income of mr and mrs norton petitioners have the burden of proving that they are not liable for the deficiencies determined by respondent rule a 290_us_111 petitioners argue that the trust documents provide a sufficient description of the trust and the trustees’ duties and they are therefore legally enforceable because the form cannot be ignored petitioners contend that mr and mrs norton had an established business_purpose for altering the form of sne from a sole_proprietorship to a_trust in order to protect their assets from a decline in the economy additionally petitioners argue that the trusts pass the economic_substance test because in petitioners’ view the trusts have an independent_trustee mr norton’s relationship to the property differed materially after trust formation an economic_interest passed to the beneficiaries and mr and mrs norton honored the restrictions imposed by the trusts cf sec_7491 is effective for court proceedings arising in connection with examinations commencing after date respondent contends that sec_7491 is inapplicable because the examinations commenced before date petitioners do not contend that their examinations began after this date or that sec_7491 is applicable to their case respondent presented alternative arguments as to why mr and mrs norton should be taxed individually on the incomes reported by the trusts first respondent argues that the trusts are shams and should be disregarded for tax purposes because the trusts lack economic_substance second respondent argues that the south denali lands and denali company trusts are grantor trusts third respondent argues that income of the south denali lands and denali company trusts is taxable to mr and mrs norton on assignment_of_income principles a fundamental principle of tax law is that income is taxed to the person who earns it 337_us_733 281_us_111 johnston v commissioner tcmemo_2000_315 an assignment_of_income to a_trust is ineffective to shift the tax burden from the taxpayer to a_trust when the taxpayer controls the earning of the income 621_f2d_1318 8th cir affg tcmemo_1979_164 the commissioner is not required to apply the tax laws in accordance with the form a taxpayer employs where that form is a sham or inconsistent with economic reality 457_us_191 308_us_473 where an entity is created that has no real economic_effect and which affects no cognizable economic relationships the substance of a transaction involving this -- - entity will control_over the form 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 these principles apply even though an entity may have been properly formed and have a separate existence under local law zmuda v commissioner t c pincite 73_tc_1246 whether a_trust lacks economic_substance for tax purposes is a factual question to be decided on the basis of the facts before the court paulson v commissioner tcmemo_1991_508 affd per curiam 992_f2d_789 8th cir citing 338_us_451 we consider the following factors to determine whether a purported trust lacks economic_substance for federal_income_tax purposes whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or the law of trusts markosian v commissioner supra pincite hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir after considering each factor we hold that the south -- - denali lands trust and the denali company trust lacked economic_substance and are shams for tax purposes a did the taxpayer’s relationship as grantor to the property differ materially before and after the formation of the trusts we find that mr and mrs norton’s relationship as grantors to the property did not differ materially before and after the formation of the trusts ’ before the formation of the trusts mr norton operated sne as a sole_proprietorship mr norton testified that after the formation of the trusts his day-to-day conduct of sne was the same as before the formation of the trusts additionally with regard to the denali company trust the trustees approved a resolution that allowed mr norton to lend his name reputation goodwill good credit standing licenses and authorizations to the denali company trust in essence the denali company trust was sne and operated as such further the denali company trust would transfer its funds to sne’s business account that would allow mr norton to sign checks in order to pay bills and purchase items for business and personal_use mr norton still had access to sne’s funds even after sne’s assets were transferred to the denali company trust ’ mr and mrs norton are listed as the grantors on the south denali lands trust crystal diversified trust is listed as the grantor of the denali company trust the parties stipulated that mr and mrs norton are the grantors of the denali company trust the only restriction that the trust placed on mr norton’s decisions with regard to sne was that he was required to obtain authorization from mr owens on large projects during trial mr owens testified that he would not require or demand that sne operate in a certain fashion but would merely provide advice mr owens did not forbid mr norton from doing any activities with sne we find that the authorization on large projects for sne did not effect a material_change in mr norton’s relationship to and control of the business or assets of sne b did the trust have an independent_trustee on the basis of the record we find that mr owens and mr crockett were not independent trustees and that they did not perform any significant duties or exercise any significant control or power over the trusts the failure of a nominal trustee to have any meaningful role in the operation of the trust has been repeatedly cited by this court as evidence that the entity lacks economic_substance see eg zmuda v commissioner t c pincite para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir first mr norton exercised control_over the trustees through his brother david norton who was the protector of the trusts david norton would consult mr norton with regard to replacing the trustees for example if mr norton disagreed -- - with the trustees mr norton through his brother could fire them and appoint a new trustee who would be more aligned with his interests in this way mr norton was able to control the actions of the trustees second the record does not establish that mr owens would perform his duties as trustee independently besides the comparatively minor annual fee that mr owens received as trustee mr owens received other financial benefits from mr and mrs norton that could have influenced the decisions mr owens would make as trustee mr owens sold products to earned commissions from and performed subcontract labor work for sne additionally mr owens received money from mr and mrs norton to purchase railroad bonds through his trust the fall creek trust third mr norton had access to the funds deposited in the denali company trust when the funds were transferred back to sne as discussed above mr owens did not restrict mr norton’s use of these funds cc did an bconomic interest pass to other beneficiaries of the trusts we find that an economic_interest did not pass to beneficiaries of the trusts other than mr norton and his family the ultimate beneficiaries of the south denali lands trust and the denali company trust are mr and mrs norton and their children the crystal diversified and finger lake holding trusts acted merely as intermediaries which passed the economic interests from the trusts ultimately to mr and mrs norton and their family d did the taxpayer feel bound by any restrictions imposed by the trust itself or the law of trusts we find that in practice mr norton was not bound by any restrictions imposed by the trust instruments or the law of trusts as to the use of transferred property although mr norton claimed that he needed mr owens’ permission on large projects mr owens testified that he did not forbid mr norton from doing any activity but merely gave advice mr norton therefore was able to use the property as he desired mr norton’s unrestricted use of the property of the trusts demonstrates that mr norton was not in fact restricted in any meaningful manner additionally petitioners presented no credible_evidence that any purpose other than tax_avoidance was served by the trusts to which mr norton transferred his assets although mr and mrs norton argue that the main purpose of the trusts was to protect their assets we find it implausible that they would relinquish control_over a substantial amount of their income to a foreign_trust and trustee with whom they and mr owens had no contact if their true purpose was to protect these assets we conclude that the south denali lands trust and the denali company trust lacked economic_substance for federal tax purposes - - accordingly we hold that the trust structures of the south denali lands trust and the denali company trust shall not be respected for federal_income_tax purposes and the income from the south denali lands trust and the denali company trust is taxable to mr and mrs norton il are mr and mrs norton liable for penalties under sec_6662 a respondent determined that mr and mrs norton are liable for accuracy-related_penalties under sec_6662 and b for and sec_6662 imposes a penalty in the amount of percent on the portion of the underpayment to which the section applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to negligence or disregard of the rules or regulations sec_6662 b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence has been described as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs once the commissioner has determined an accuracy-related_penalty pursuant to sec_6662 the taxpayer bears the burden of --- - proof as to such issue 58_tc_757 see supra note in researching the trusts before purchase mr and mrs norton read publications from mr crockett consulted an attorney who had no legal knowledge of trusts and asked advice from their sister-in-law mr and mrs norton did not contact the irs or consult an attorney proficient in the area as to the legality of the trusts a reasonable and prudent person under the circumstances would have researched the legality of the scheme rather than rely on the word of the trust promoter accordingly we hold that mr and mrs norton are liable for the accuracy- related penalties under sec_6662 iii are mr and mrs norton liable for additions to tax under sec_6651 for failure_to_file in and respondent determined that mr and mrs norton are liable for additions to tax pursuant to sec_6651 for and sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving that the addition is improper rule a 469_us_241 mr and mrs norton offered no evidence showing that their failure_to_file was due to reasonable_cause and not due to willful neglect accordingly we hold that -- - mr and mrs norton are liable for the additions to tax under sec_665l1 a iv are mr and mrs norton liable for penalties imposed under sec_6673 respondent requests that we impose a penalty under sec_6673 on mr and mrs norton sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir a penalty is properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous see 820_f2d_1464 9th cir we find that petitioners’ arguments are frivolous they have caused this court to waste its limited resources on their erroneous views of the tax law which they should have known are completely without merit in view of the foregoing the court will exercise its discretion under sec_6673 and require mr and mrs norton to pay a penalty to the united_states in the amount of dollar_figure - - in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
